Citation Nr: 0218165	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected 
bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
the benefit sought.  Following receipt of the veteran's 
timely appeal, the case was remanded back to the RO in 
January 2001 for further development.  The requested 
development having been completed, the case has been 
returned to the Board for resolution.  

As a preliminary matter, the Board observes that the 
veteran appears to have submitted additional claims for 
special monthly compensation based on the need for regular 
aid and attendance and housebound status.  Such issue has 
not been prepared for appellate review.  Accordingly, that 
issue is referred back to the RO for all appropriate 
action.  The Board further observes that the veteran had 
previously requested an additional personal hearing at the 
VA Central Office in Washington, D.C., which had been 
scheduled for October 21, 2002.  Due to medical problems, 
however, he was unable to attend, and the hearing was 
canceled.  In a statement dated in November 2002, the 
veteran's service representative indicated that he did not 
have any additional comments to offer.  Accordingly, in 
light of the foregoing, the Board finds that it is not 
necessary to attempt to reschedule the veteran for an 
additional hearing, and it will now proceed to address the 
issue currently on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue remaining on appeal, 
and has provided all required notice of the types of 
evidence the VA would attempt to obtain, and what evidence 
the veteran was responsible for providing.  

2.  Service connection is currently in effect for left and 
right knee disorders, each assigned separate 60 percent 
disability evaluations.  

3.  The veteran has been diagnosed with coronary artery 
disease.  

4.  The objective medical evidence fails to establish that 
the veteran's diagnosed coronary artery disease was 
incurred as a result of his service-connected bilateral 
knee disorder or otherwise due to any incident of his 
active service.  


CONCLUSION OF LAW

Coronary artery disease was not incurred as a result of 
any service-connected bilateral knee disability or 
otherwise as a result of the veteran's active service.  
38 U.S.C.A. §§ 1131, 5103, 5107 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45,60 (Aug. 28, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently maintains that he incurred coronary 
artery disease as a result of his service-connected 
bilateral knee disorder.  Accordingly, he maintains that 
service connection is warranted for his diagnosed coronary 
artery disease.  In such cases the VA has an obligation to 
assist the veteran in developing evidence to substantiate 
his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the veteran has been 
fulfilled with respect to the issue addressed here.  The 
Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claims for entitlement to service connection for coronary 
artery disease, to include as secondary to a bilateral 
knee disability.  The veteran has also been provided with 
notice of what evidence the VA would obtain, and the 
evidence he was to provide.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement and 
supplemental statements of the case, and in correspondence 
to the veteran dated in July 1998, December 1998, June 
1999, March 2001 and July 2002 have provided him with 
sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the veteran was 
advised of the evidence necessary to substantiate his 
claim for service connection, and what evidence was 
necessary to show that any coronary artery disease was 
incurred as a result of his service-connected bilateral 
knee disability or otherwise due to his active service.  
He was informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for 
providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, 
and of his rights and duties under the VCAA.  The Board 
finds, therefore, that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all clinical 
treatment records as identified by the veteran.  To that 
end, with respect to the issues addressed here, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to 
service connection for coronary artery disease, to include 
as secondary to a service-connected bilateral knee 
disability, has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service clinical treatment records, reports 
of VA rating examinations, and statements made by the 
veteran in support of his claim.  In addition, the veteran 
and his wife appeared before a Board Member and presented 
testimony in support of his claim at a personal hearing 
conducted at the RO.  

The Board notes that pursuant to its January 2001 Remand, 
the veteran was scheduled to undergo a VA rating 
examination for the express purpose of determining whether 
his claimed coronary artery disease was incurred as a 
result of his service-connected bilateral knee disability, 
or otherwise due to his active service.  The rating 
examination was conducted as requested and the examiner 
substantially addressed all issues as directed in the 
Board's January 2001 Remand.  Additional lay affidavits 
and statements have also been received from the veteran's 
wife.  Accordingly, in light of the foregoing, the Board 
concludes that scheduling the veteran for further rating 
examinations would likely result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made 
by the VA to obtain the evidence necessary to substantiate 
the veteran's claim for entitlement to service connection 
for coronary artery disease, to include as secondary to 
his service-connected bilateral knee disability.  
Therefore, the Board finds that no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  While the VCAA 
has eliminated the well-grounded claim requirement, 
however, the claimed disability or disorder must still be 
shown by a medical diagnosis.  Further, a medical nexus 
must still be established between the claimed disability 
and an injury or disease incurred during active service, 
or otherwise due to a service-connected disability.  In 
addition, service connection may be granted for a 
disability shown to be proximately due to or the result of 
a service-connected disability.  See 38 C.F.R. § 3.310 
(2001).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) 
to allow service connection for a disorder which is either 
caused or aggravated by a service-connected disorder.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

Historically, the veteran has asserted that physical 
infirmity and inactivity resulting from his service-
connected bilateral knee disorder has resulted in a 
variety of coronary and cardiac difficulties, including 
coronary artery disease.  His claim for service connection 
was denied by the RO pursuant to a September 1998 rating 
decision.  The veteran filed a timely appeal, and in 
January 2001, the case was remanded to the RO for 
additional development involving claims for service 
connection for tinnitus and for service connection for 
coronary artery disease, secondary to the service-
connected bilateral knee disability.  As a result of the 
development undertaken as directed by the Board's January 
2001 Remand, service connection for tinnitus was 
established, and a 10 percent rating was assigned.  The 10 
percent rating is the only rating available under the 
regular diagnostic criteria for tinnitus, and such has 
been considered to be a full grant of the benefit sought.  
Following completion of the requested development 
pertaining to the issue of entitlement to service-
connection for coronary artery disease, however, such 
benefit continued to be denied.  The veteran has continued 
his appeal, and the case has been returned to the Board 
for resolution.  

As an initial matter, the Board observes that service 
connection for heart disease (claimed as residuals of 
bypass surgery) was denied as not well grounded pursuant 
to an unappealed June 1995 rating decision.  In 1995, the 
veteran was alleging that the stress incurred as a result 
of VA denials of his various claims for increased ratings 
and for service connection resulted in heart disease 
requiring bypass surgery.  The present claim is based on a 
theory of secondary service connection in that the veteran 
claims that coronary artery disease has been incurred as a 
result of his service-connected bilateral knee disability.  
The Board finds that the present claim, while similar to 
the first, is based on a different theory of entitlement, 
and the two claims are therefore not the same.  
Accordingly, it is not necessary to first discuss or 
evaluate whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection.  

A review of the veteran's service medical records is 
negative for any indication of coronary artery disease or 
related problems.  Post-service clinical treatment records 
disclose that he experienced a myocardial infarction in 
October 1989, and the report of a January 1990 VA rating 
examination shows that the veteran indicated that he had 
experienced two heart attacks previously.  Clinical 
records obtained from the Social Security Administration 
(SSA) dated in October 1989 disclose that the veteran had 
been seen at that time for symptoms involving a myocardial 
infarction.  The veteran's relevant diagnoses included 
post-infarction angina, previous lateral wall myocardial 
infarction, and chronic obstructive pulmonary disease 
(COPD).  He was noted to have undergone coronary 
angioplasty in November 1989.  Statements received from a 
private physician in January and February 1990 indicate 
that the veteran was totally disabled due to knee problems 
and his history of heart disease.  In October 1996, the 
veteran was diagnosed with coronary artery disease.  None 
of the clinical treatment records or examination reports, 
however, contained any opinion suggesting the existence of 
a nexus or link between the veteran's heart-related 
problems and any incident of his active service, or to any 
service-connected disability.  Further, there was no 
indication of any heart or cardiac-related problems prior 
to October 1989.  

In September 2000, the veteran and his wife appeared at a 
personal hearing before a Board Member at the VA Central 
Office in Washington, D.C., and testified that he was 
first treated for heart problems in 1989, but he was 
unable to recall what he had been told regarding the cause 
of his first heart attack.  The veteran opined that the 
lack of proper exercise due to bilateral knee pain caused 
his heart problems and coronary artery disease.  The 
veteran and his wife went on to describe the extent of 
functional impairment caused by the service-connected 
bilateral knee disability.  According to the veteran, his 
treating physicians and others had advised him that the 
lack of proper exercise could result in weakness, but he 
conceded that he had never asked any of his treating 
physicians to offer an opinion as to the etiology of his 
coronary artery disease or other heart problems.  

Pursuant to the directives contained in the Board's 
January 2001 Remand, the veteran was afforded a VA rating 
examination to determine the etiology of his diagnosed 
coronary artery disease in September 2001.  The report of 
that examination shows that the examiner reviewed the 
veteran's claims file, and expressed an understanding that 
she was to offer an opinion as to whether or not the 
veteran's diagnosed coronary artery disease was related to 
his service-connected bilateral knee disability.  In that 
regard, the examiner noted the veteran's contentions that 
the stress caused by the bilateral knee disability, 
combined with inactivity resulted in his coronary artery 
disease and five prior myocardial infarctions.  In 
addition, the examiner noted the veteran's medical history 
in detail, and observed that he had undergone an 
angioplasty in 1989 and a coronary artery bypass graft 
(CABG) in 1998.  On examination, the veteran was shown to 
have a regular heart rate and rhythm.  There were no 
murmurs, rubs, or gallops.  Pulses were 1+ throughout, and 
the veteran was not shown to have any lower extremity 
edema.  The chest was clear to auscultation bilaterally.  
The examiner concluded with diagnoses of coronary artery 
disease, status-post bilateral total knee replacements, 
hypertension, diabetes, tobacco abuse, and 
hypercholesterolemia.  The examiner then went on to 
address the existence of a possible nexus between the 
diagnosed coronary artery disease and the veteran's 
bilateral knee disability.  According to the examiner, it 
was her medical opinion that it was not likely that the 
veteran's coronary artery disease was related to the 
service-connected bilateral knee disability.  She noted 
that the veteran had multiple coronary risk factors, and 
that it was much more likely that his coronary artery 
disease was a direct result of hypertension, diabetes, 
smoking, family history and hypercholesterolemia, rather 
than the stress of bilateral knee replacements.  

The Board has evaluated the foregoing, and concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for coronary artery disease, 
to include as secondary to his service-connected bilateral 
knee disability.  As noted, the veteran's service medical 
records are completely negative for any indication of 
heart problems, to include coronary artery disease.  The 
first documented instance of any heart problems occurred 
in October 1989 when the veteran underwent treatment for a 
mild myocardial infarction.  Afterwards, he continued to 
experience a variety of heart-related problems, including 
hypertension, and ultimately coronary artery disease.  
None of the clinical treatment records or examination 
reports, however, included any medical opinion suggesting 
that the veteran's service-connected bilateral knee 
disability somehow caused his coronary artery disease or 
other heart-related ailments.  

The Board observes that it has variously been the 
veteran's contention that the stress of having undergone 
total knee replacements or physical inactivity caused by 
his knee disabilities resulted in his coronary artery 
disease.  The VA rating examination conducted in September 
2001, however, specifically addressed such contentions, 
and it was the examiner's express opinion that it was 
unlikely that the veteran's service-connected bilateral 
knee disability resulted in his coronary artery disease.  
She noted that the veteran had a number of risk factors, 
including his smoking, hypertension, diabetes, and other 
factors which were a more likely cause of coronary artery 
disease.  No other medical opinion of record addresses the 
issue of the etiology of the veteran's coronary artery 
disease.  Further, given that the opinion of September 
2001 contains a complete rationale to support the 
examiner's conclusion, the Board finds that such opinion 
is to be accorded greater weight in this case, and is 
dispositive of the issue as to whether the veteran's 
coronary artery disease was incurred as a result of his 
service-connected bilateral knee disability.  Accordingly, 
the veteran's appeal with respect to that issue must be 
denied.  

In considering the veteran's claim, the Board notes that 
he and his wife have submitted a number of statements 
expressing their belief that the coronary artery disease 
was caused as a direct or indirect result of his service-
connected bilateral knee disability.  Such lay statements 
and testimony do not, however, constitute medical 
evidence.  As lay persons, lacking in medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring expert medical opinions, to 
include medical diagnoses or opinions as to medical 
etiology.  See generally Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds that as the preponderance 
of the evidence is against the veteran's claim for service 
connection for coronary artery disease, to include as 
secondary to service-connected bilateral knee disability, 
such claim must be denied.  

In reaching this determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection, however, the doctrine is not for application 
here.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for coronary artery disease, to include 
as secondary to a service-connected bilateral knee 
disability, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

